 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   WILLIAM LEE JOHNSON, et al.,                      Case No. 1:19-cv-00105-NONE-SAB

12                  Plaintiffs,                        ORDER RE STIPULATION TO AMEND
                                                       SCHEDULING ORDER
13          v.
                                                       (ECF No. 62)
14   CARLETON TECHNOLOGIES, INC., et al.,

15                  Defendants.

16

17         On July 10, 2019, the scheduling order issued in this action.       (ECF No. 44.)     On

18 December 5, 2019, pursuant to the stipulation of the parties, the Court extended the deadline for

19 amending the pleadings until March 6, 2020, to allow for further discovery and inspection and
20 testing of various components of the fuel system underlying the dispute. (ECF No. 56.) All

21 other aspects of the previous scheduling order remained in effect. (Id.) On February 26, 2020,

22 the parties filed another stipulation requesting an extension of the deadline to amend pleadings

23 for an additional ninety (90) days. (ECF No. 62.) The parties provide a similar basis for the

24 required extension, and state that due to the need for joint inspection and testing of various

25 components of the fuel system, it is presently impossible for the parties to determine if any

26 amendments to the pleadings may be necessary. (Id.) The Court finds good cause exists to
27 further extend the deadline for amending the pleadings.

28 ///


                                                   1
 1          Accordingly, IT IS HEREBY ORDERED that, pursuant to the stipulation of the parties,

 2 the deadline to amend the pleadings is CONTINUED to June 5, 2020. All other aspects of the

 3 July 10, 2019 scheduling order shall remain in effect.

 4
     IT IS SO ORDERED.
 5

 6 Dated:     February 27, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
